DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the second substrate further comprises a third reflective layer and a second conductive layer, the second conductive layer is stacked on the third reflective layer, the third reflective layer is located between the second insulating substrate and the second conductive layer, the third reflective layer and the second conductive layer are formed of different metal materials, and the third reflective layer overlaps the scanning line and the signal line. The prior art does not disclose or suggest the display device of claim 10, in particular the limitations of the second substrate further comprises a third reflective layer and a second conductive layer, the second conductive layer is stacked on the third reflective layer, the third reflective layer is located between the second insulating substrate and the second conductive layer, the third reflective layer and the second conductive layer are formed of different metal materials, and the third reflective layer overlaps the scanning line and the signal line. The prior art does not disclose or suggest the display device of claim 14, in particular the limitations of a light-emitting element arranged at an end portion of the second substrate, the second substrate further comprises a third reflective layer and a second conductive layer, the second conductive layer is stacked on the third reflective layer, the third 
The closely related prior art, Yamazaki et al. (US 20140291672) discloses (Figs. 1A-15B) a display device comprising: a first substrate comprising a first insulating substrate (11, 302), a scanning line (107), a signal line (109) intersecting the scanning line, a switching element (50) electrically connected to the scanning line and the signal line, and a pixel electrode (320b) electrically connected to the switching element; a second substrate comprising a second insulating substrate (342) and a common electrode (350) opposed to the pixel electrode; and a liquid crystal layer (321, 322) provided between the first substrate and the second substrate and including a polymer in a shape of a streak and a liquid crystal molecule (section 0229), wherein the scanning line comprises: a conductive layer (12b; molybdenum) located between the first insulating substrate and the liquid crystal layer; and a first reflective layer (12a, 12b; 304a; Aluminum) located between the first insulating substrate and the conductive layer and having a reflectance higher than a reflectance of the conductive layer (section 0060).
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the second substrate further comprises a third reflective layer and a second conductive layer, the second conductive layer is stacked on the third reflective layer, the third reflective layer is located between the second insulating substrate and the second conductive layer, the third reflective layer and the second conductive layer are formed of different metal materials, and the third reflective layer overlaps the scanning line and the signal line. Claim 1 is therefore allowed, as are dependent claims 2-9. The prior art does not disclose or suggest the display device of claim 10, in particular the limitations of the second substrate further . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871